Citation Nr: 1800932	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  12-24 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for gastrointestinal disability, to include gastritis and gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for gastrointestinal disability, to include gastroenteritis and GERD, claimed as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for glaucoma, claimed as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for osteomyelitis, claimed as secondary to service-connected diabetes mellitus, type II and/or peripheral vascular disease.

5.  Entitlement to service connection for ventral hernia repair, claimed as secondary to service-connected diabetes mellitus, type II and/or peripheral vascular disease.

6.  Entitlement to service connection for hyperlipidemia, claimed as secondary to service-connected diabetes mellitus, type II. 

7.  Entitlement to special monthly compensation (SMC) based on the need for the aid and attendance of another person or based on being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to November 1992. The Veteran died in December 2012. The appellant is the Veteran's surviving spouse. She has been substituted for the Veteran following his death.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo. See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board). Consequently, the Board has recharacterized the claim for gastrointestinal disability, as set forth in the title page.

An issue of an increased rating for a left leg disorder, rated 20 percent disabling was included in the statement of the case. The Veteran did not appeal that issue in his substantive appeal and it is not otherwise before the Board at this time.

In September 2016, the Board remanded the appeal to afford the appellant a Board hearing. The appellant was scheduled for a video conference hearing in April 2015 but failed to show. As the appellant and her representative have not requested a new hearing or demonstrated good cause for her failure to show, the request is considered withdrawn. See generally 38 C.F.R. § 20.704(d) (2017).

The issues of entitlement to service connection for a gastrointestinal disability,  glaucoma, osteomyelitis, ventral hernia repair, and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 1994 rating decision, the RO denied service connection for a gastrointestinal disability, including gastritis and GERD; although notified of the denial in a July 1994 letter, the Veteran did not initiate an appeal, and no new and material evidence was received within the one year appeal period.

2.  New evidence added to the record since the June 1994 rating decision relates to unestablished facts necessary to substantiate the claim for service connection for a gastrointestinal disability, and, when considered along with other evidence of record, provides a reasonable possibility of substantiating the claim.

3.  Hyperlipidemia (high cholesterol) is not a disability for which service-connected compensation may be considered.


CONCLUSIONS OF LAW

1.  The June 1994 rating decision in which the RO denied a claim for service connection for a gastrointestinal disability is final. 38 U.S.C. § 7105(b) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the service connection claim for a gastrointestinal disability. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for hyperlipidemia have not been met. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). With regard to the petition to reopen, there is no prejudice to the appellant in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision. Regarding the claim for service connection for hyperlipidemia, the claim lacks legal merit, as explained below. As the law, and not the facts, is dispositive of this matter, the duties to notify and assist imposed by the VCAA are not applicable. See Mason v. Principi, 16 Vet. App. 129, 132 (2002). See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II. Petition to Reopen

In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

At the time of the prior denials and currently, service connection may be granted for disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In a June 1994 rating decision, the RO denied a claim for service connection for gastritis and GERD. The evidence then of record consisted of the Veteran's service treatment records (STRs), treatment records, and a March 1994 VA examination report. The RO denied the claim, apparently based on a lack of current disability.

After receiving notice of the denial in July 1994, the Veteran did not file a notice of disagreement or submit new and material evidence within the one year appeal period. No further communication regarding the matter of his entitlement to service connection for a gastrointestinal disability was received until December 2007, when VA received his claim for SMC based, in part, on his gastrointestinal disability.

Therefore, the June 1994 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103. Notably, no pertinent exception to finality applies to the June 1994 rating decision. No new and material evidence pertinent to the matter of service connection for a gastrointestinal disability was received during the remainder of the appellate period following notice of the June 1994 rating decision.

Since the previous denial of the Veteran's claim for a gastrointestinal disability, the record contains VA treatment records reflecting an ongoing diagnosis of GERD, a VA examination report discussing the relationship between GERD and diabetes mellitus, type II, and statements from the Veteran. Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted. See Molloy v. Brown, 9 Vet. App. 513 (1996). In light of the foregoing, the Board finds that the additional evidence received since the June 1994 denial is new and material within the meaning of 38 C.F.R. § 3.156 (a), warranting reopening of service connection for a gastrointestinal disability.

III.  Service Connection for Hyperlipidemia

The appellant contends that high cholesterol is related to the Veteran's diabetes mellitus, type II. 

The Board points out that hyperlipidemia is also referred to as high cholesterol. Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc." Dorland's Illustrated Medical Dictionary 891 (32nd ed. 2012). In this regard, the Board notes its reliance on a medical dictionary to define a term is not in error. See O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014) (referencing Dorland's for nature of and symptoms associated with a condition); Prokarym v. McDonald, 27 Vet. App. 307, 310 (2015) (defining DC term "severe" using the New Oxford American Dictionary and online Merriam-Webster Dictionary ); Terry v. Principi, 340 F.3d 1378, 1383 (Fed. Cir. 2003) (concluding statute was not ambiguous using definitions from Dorland's ).

VA's position is that hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable. See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule).  There is no case law to the contrary.  See Neary v. Shinseki, No. 11-1407, 2012 WL 3641438 (Vet. App. Aug. 24, 2012) (declining to address argument that hyperlipidemia is not a disability but a laboratory finding that manifests itself only in laboratory test results and finding Board's reasons and bases adequate). See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).

Service connection can only be granted for a disability due to disease or injury or caused or aggravated by service connected disease or injury. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310(a),(b)}.  In this case, although treatment records reflect hyperlipidemia, given the above definitions and position of VA with regard to the nature of hyperlipidemia and elevated cholesterol, the Board finds that the condition for which the Veteran is claiming service connection is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted. As such, service connection for hyperlipidemia is denied.

ORDER

The application to reopen the claim for service connection for a gastrointestinal disability is granted.

Service connection for hyperlipidemia is denied.


REMAND

The remaining claims on appeal must be remanded for examinations and etiological opinions.

With regard to the reopened claim for gastrointestinal disability, as well as the claims for ventral hernia repair and glaucoma, the Veteran was afforded VA examinations in July and August of 2008. However, the opinions rendered are inadequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the diagnoses of GERD and ventral hernia repair, the July 2008 examiner opined that there was no direct relation to diabetes mellitus, type II. However, the examiner did not provide a rationale for her negative opinion. With regard to ventral hernia repair, the examiner additionally failed to opine as to whether the ventral hernia repair was secondary to service-connected peripheral vascular disease. 

With regard to the claim for glaucoma, the August 2008 VA examiner diagnosed glaucoma but did not provide an etiological opinion as the examination report indicated that an etiological opinion was not requested.

Consequently, the Board finds that a remand is warranted for opinions to address whether the Veteran's diagnosed ventral hernia repair, gastrointestinal disability, and glaucoma were caused or aggravated by service-connected disabilities, to include diabetes mellitus type II and peripheral vascular disease.

With regard to the claim for osteomyelitis, the Veteran was never afforded an examination or opinion. VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim. See 38 U.S.C. § 5103A (d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006). The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold." McLendon, 20 Vet. App. at 83.

The evidence reflects a diagnosis of osteomyelitis of the feet, which the Veteran had asserted was secondary to service-connected diabetes mellitus type II and/or peripheral vascular disease. Given the Veteran's contentions, and the low threshold under McLendon, the Board finds that an etiological opinion is warranted.

Finally, the claim for SMC is intertwined with the claims remanded herein; accordingly, it must also be remanded. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, these matters are REMANDED for the following actions:

1.  Forward the claims file, including a copy of this REMAND, to appropriate physicians for opinions regarding the nature and etiology of the Veteran's gastrointestinal disability, glaucoma, ventral hernia repair and osteomyelitis.

Following review of the claims file, the examiners should provide the following opinions:

a) Is it at least as likely as not (i.e., probability of 50 percent or more) that a gastrointestinal disability was either (i) caused or (ii) aggravated by the Veteran's service-connected diabetes mellitus type II?

b) Is it at least as likely as not that the Veteran's ventral hernia repair was either (i) caused or (ii) aggravated by the Veteran's service-connected diabetes mellitus type II and/or peripheral vascular disease?

c) Is it at least as likely as not that the Veteran's osteomyelitis was either (i) caused or (ii) aggravated by the Veteran's diabetes mellitus type II and/or peripheral vascular disease?

d) Is it at least as likely as not that the Veteran's glaucoma was either (i) caused or (ii) aggravated by the Veteran's diabetes mellitus type II?

A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.

2.  After any additional development is deemed necessary as a result of the actions taken in the preceding paragraphs, the issues of service connection for gastrointestinal disability, peripheral vascular disease, ventral hernia repair, glaucoma, osteomyelitis, as well as entitlement to SMC, should be readjudicated. If any benefit sought on appeal is not granted, the appellant and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


